     Case 4:20-cv-05640-YGR Document 173-1 Filed 12/07/20 Page 1 of 2



 1
     RACHELE R. BYRD (190634)                   PAUL J. RIEHLE (SBN 115199)
 2   WOLF HALDENSTEIN ADLER                     paul.riehle@faegredrinker.com
     FREEMAN & HERZ LLP                         FAEGRE DRINKER BIDDLE &
 3   750 B Street, Suite 1820                   REATH LLP
     San Diego, CA 92101                        Four Embarcadero Center, 27th Floor
 4   Telephone: 619/239-4599                    San Francisco, CA 94111
     Facsimile: 619/234-4599                    Telephone: (415) 591-7500
 5   byrd@whafh.com                             Facsimile: (415) 591-7510

 6   Interim Class Counsel for the              LAUREN A. MOSKOWITZ (pro hac
     Consumer Plaintiffs                        vice)
 7                                              lmoskowitz@cravath.com
     BENJAMIN J. SIEGEL (SBN 256260)            CRAVATH, SWAINE & MOORE LLP
 8   HAGENS BERMAN SOBOL                        825 Eighth Avenue
     SHAPIRO LLP                                New York, New York 10019
 9   715 Hearst Avenue, Suite 202C              Telephone: (212) 474-1000
     Berkeley, CA 94710                         Facsimile: (212) 474-3700
10   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001                  Attorneys for Plaintiff Epic Games, Inc.
11   bens@hbsslaw.com

12   Interim Class Counsel for the
     Developer Plaintiffs
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      OAKLAND DIVISION
16
                                                Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
17
                  Plaintiff, Counter-defendant,
18                     v.
19   APPLE INC.,
                  Defendant, Counterclaimant.
20
                                               Case No. 4:11-cv-06714-YGR-TSH
21   IN RE APPLE IPHONE ANTITRUST
     LITIGATION
22
                                               Case No. 4:19-cv-03074-YGR-TSH
23   DONALD R. CAMERON, et al.,
                                       Plaintiffs, DECLARATION OF LAUREN A.
24                                                 MOSKOWITZ IN SUPPORT OF
                          v.                       PLAINTIFFS’ JOINT
25   APPLE INC.,                                   ADMINISTRATIVE MOTION TO FILE
                                                   UNDER SEAL THE JOINT DISCOVERY
26                                    Defendant. LETTER BRIEF AND SUPPORTING
                                                   EXHIBITS
27
                                                Judge: Hon. Magistrate Thomas S. Hixson
28
                             DECLARATION OF LAUREN A. MOSKOWITZ
      Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
      Case 4:20-cv-05640-YGR Document 173-1 Filed 12/07/20 Page 2 of 2



 1                  I, Lauren A. Moskowitz, declare as follows:

 2                  1.      I am a partner at the law firm of Cravath, Swaine & Moore LLP, and am

 3   one of the attorneys representing Epic Games, Inc. in the above-captioned actions. I am admitted

 4   to appear before this Court pro hac vice in Epic v. Apple.

 5                  2.      I submit this declaration pursuant to Civil Local Rules 7-11(a) and 79-5(d)-

 6   (e) in support of Plaintiffs’ Joint Administrative Motion to File Under Seal the Joint Discovery

 7   Letter Brief Regarding Additional Apple Custodians (the “Joint Discovery Letter Brief”) and

 8   Supporting Exhibits 1-11. The contents of this declaration are based on my personal knowledge.

 9                  3.      Portions of the Joint Discovery Letter Brief and its exhibits contain

10   information that Defendant Apple Inc. (“Apple”) has designated as “CONFIDENTIAL” or

11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective orders in the

12   above-captioned actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No.

13   112; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH, ECF No. 199;

14   Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No. 85.) Apple

15   requested that the entire filing be sealed.

16

17                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

18   is true and correct and that I executed this declaration on December 7, 2020 in Short Hills, NJ.

19

20                                                      /s/ Lauren A. Moskowitz
                                                        Lauren A. Moskowitz
21

22

23

24

25

26

27

28                                              -1-
                               DECLARATION OF LAUREN A. MOSKOWITZ
        Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
